Title: [Diary entry: 5 October 1789]
From: Washington, George
To: 

Monday 5th. Dispatched the Commissions to all the Judges of the Supreme and District Courts; & to the Marshalls and Attorneys and accompanied them with all the Acts respecting the Judiciary Department. Exercised on horse back between the Hours of 9 and 11 in the forenoon and between 5 and 6 in the Afternn. on foot. Had conversation with Colo. Hamilton on the propriety of my

makg. a tour through the Eastern states during the recess of Congress to acquire knowledge of the face of the Country the growth and Agriculture there of and the temper and disposition of the Inhabitants towards the new government who thought it a very desirable plan and advised it accordingly.